EX 99.28(p)(150) [M&G Investments - Missing Graphic Reference] 1 July 2011 For internal use only M&G Code of Ethics [Missing Graphic Reference] Index 1 Overview Structure 5 Why we have an M&G Code of Ethics 5 How the Code applies to you 5 Confirmation of understanding 6 General – other policies 6 Definitions 6 2 Personal Account Dealing – Access Persons General 9 What is a personal account deal? 9 What you have to consider before undertaking a personal account deal 9 What you need to do when undertaking a personal account deal 10 All Access and Connected Persons, other than Equity Investment Professionals 10 All Equity Investment Professionals 11 What you have to do once you have completed your personal account deal 11 3 Personal Account Dealing - Employees General 12 What is a personal account deal? 12 What you have to consider before undertaking a personal account deal 12 What you need to do when undertaking a personal account deal 13 What you have to do once you have completed your personal account deal 13 4 Securities Reporting – Access Persons General 14 Initial/Annual Statement of Investments Held 14 Quarterly Statement of Investments 14 Annual Statement of Investments Held 14 Additional requirements for Equity Dealers and Fund Managers of US-based Clients (Vanguard and Jackson) registered as a CF30 with the FSA 14 5 Personal associations General 15 Guidelines 15 Criteria 15 What to do 15 Index continued overleaf M&G Code of Ethics 3 6 Gifts and Benefits Introduction 16 Inducement 16 General Guidelines 16 Gifts 16 Hospitality 17 Approved Gifts andHospitality forms 17 Individual Attendance at Conferences, Forums, Seminars and Research Trips 18 Managers' Responsibility 18 6.9
